Case: 3:19-cv-00054-TMR-SLO Doc #: 67 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 3251




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON



Randall Johnson, Jr.
       Admn. of the Estate of Sasha Garvin.,

                          Plaintiff,                                     Case No. 3:19-cv-054

-vs-                                                                     Judge Thomas M. Rose

NaphCare, Inc., et al.,

                          Defendants.




       ENTRY REFERRING MOTION FOR PROTECTIVE ORDER, ECF 66, TO
       MAGISTRATE JUDGE SHARON L. OVINGTON FOR A REPORT AND
       RECOMMENDATION




       The Court hereby REFERS Defendants’ Motion for Protective Order, ECF 66, to

Magistrate Judge Sharon L. Ovington for a REPORT and RECOMMENDATION as to

whether the pending motion should be granted. All future filings related this motion shall be

directed to Judge Rose in the first instance.

       DONE and ORDERED in Dayton, Ohio on Friday, September 3, 2021.


                                                    s/Thomas M. Rose
                                                    ________________________________
                                                    THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE
